Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                  
                                         DETAILED ACTION

1.This action is response to the amendment filed on 06/02/2022. Claims 1-20 are pending.
                                     Allowable Subject Matter
2. Claims 1, 8 and 15 recite allowable subject matter. There is no prior arts of record, singly or in combination teaches the feature of claim(s) limitations “receiving, from the orchestration node, a status of the one or more first tasks; when the status of the one or more first tasks is a completed status, determining, based at least one a reuse policy, whether the orchestration node can be reused; and based on the determining: when the orchestration node can be reused, place the orchestration node in a pool of orchestration nodes; and when the orchestration node cannot be reused, delete the orchestration node” in context of the claims as a whole. However, claims 1, 8 and 15 are not in allowance condition yet because of existing double patenting issues in those claims. 
                                                        Double patenting
3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1, 8 and 15 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 5+6 of U.S. Patent No. U.S. 10,999,356. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them describe similar method for deploying an application in multiple cloud computing environments. 
Claim 1, 8 and 15 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 5+6 of U.S. Patent No. U.S. 10652313. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them describe similar method for deploying an application in multiple cloud computing environments. 


	
The current application 17358630
10,999,356
Explanation
1.A method for a computing system to deploy an application in multiple cloud computing environments, the method comprising: 


generating a request to deploy an application in a cloud computing environment according to a deployment plan that includes one or more first tasks to be executed by a virtual computing resource from a cloud provider;

sending, to an orchestration node, the request to instruct the orchestration node to provision the virtual computing resource from the cloud provider and to cause the virtual computing resource to execute the one or more first tasks; 



receiving, from the orchestration node, a status of the one or more first tasks; 









when the status of the one or more first tasks is a completed status, determining, based at least one a reuse policy, whether the orchestration node can be reused; and based on the determining: when the orchestration node can be reused, place the orchestration node in a pool of orchestration nodes; and when the orchestration node cannot be reused, delete the orchestration node.








The current application 17358630
1.A method for a computing system to deploy an application in multiple cloud computing environments, the method comprising: Docket No. C335.C2 



generating a request to deploy an application in a cloud computing environment according to a deployment plan that includes one or more first tasks to be executed by a virtual computing resource from a cloud provider; 



sending, to an orchestration node, the request to instruct the orchestration node to provision the virtual computing resource from the cloud provider and to cause the virtual computing resource to execute the one or more first tasks;









receiving, from the orchestration node, a status of the one or more first tasks; 









when the status of the one or more first tasks is a completed status, determining, based at least one a reuse policy, whether the orchestration node can be reused; and based on the determining: when the orchestration node can be reused, place the orchestration node in a pool of orchestration nodes; and when the orchestration node cannot be reused, delete the orchestration node.


1.A method for a computing system in a private cloud computing environment to deploy an application in a hybrid cloud computing environment, the method comprising: 
generating a request to deploy an application in a public cloud environment, wherein the request includes a deployment plan specifying one or more tasks to be executed by a virtual computing resource from a cloud provider to deploy the application;
sending, to an orchestration node in the public cloud computing environment, the request to instruct the orchestration node to provision the virtual computing resource from the cloud provider and to cause the virtual computing resource to execute the one or more tasks; 
receiving in the private cloud computing environment from the orchestration node in the public cloud environment, status data relating to execution of the one or more tasks by the virtual computing resource; and 
based on the received status data, determining whether the application is successfully deployed in the public cloud computing environment.
5. The method of claim 4, wherein the method further comprises: in response to determination that the application is successfully deployed, determining whether to delete the orchestration node or to return the pool of multiple orchestration nodes.
6. The method of claim 5, wherein determining whether to delete the orchestration node or to return the orchestration node to the pool comprises: retrieving a reuse policy of the orchestration node from a data store; and determining to return the orchestration node to the pool if the orchestration node is reusable based on the reuse policy, but otherwise determining to delete the orchestration node.

U.S. 10652313
1.A method for a computing system in a private cloud computing environment to deploy an application in a hybrid cloud computing environment, the method comprising: 

generating a request to deploy an application in a public cloud environment, wherein the request includes a deployment plan specifying one or more tasks to be executed by a virtual computing resource from a cloud provider to deploy the application, wherein the deployment plan is to deploy a multi-tier application;
sending, to an orchestration node in the public cloud computing environment, the request to instruct the orchestration node to provision the virtual computing resource from the cloud provider and to cause the virtual computing resource to execute the one or more tasks and to coordinate execution of tasks by multiple virtual computing resources to deploy multiple application components of the multi-tier application according to an order specified by the deployment plan;
receiving in the private cloud computing environment from the orchestration node in the public cloud environment, status data relating to execution of the one or more tasks by the virtual computing resource; and based on the received status data, determining whether the application is successfully deployed in the public cloud computing environment.
5. The method of claim 4, wherein the method further comprises: in response to determination that the application is successfully deployed, determining whether to delete the orchestration node or to return the pool of multiple orchestration nodes.
6. The method of claim 5, wherein determining whether to delete the orchestration node or to return the orchestration node to the pool comprises: retrieving a reuse policy of the orchestration node from a data store; and determining to return the orchestration node to the pool if the orchestration node is reusable based on the reuse policy, but otherwise determining to delete the orchestration node.





Similar remarks apply to the instant claims 8 and 15.
                       Claim rejections-35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



4. Claim 14 recites the limitation "the first request" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It respectful recommends changing "the first request" to "the request".
                                                 Conclusions
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/Primary Examiner, Art Unit 2452